Citation Nr: 0806580	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his current osteoarthritis of the 
right hip began in military service or was caused by some 
event or experience in service.  He contends that his right 
hip arthritis was misdiagnosed as problems stemming from his 
inguinal hernia surgeries.

Based on the service medical record, the veteran complained 
of right groin pain throughout most of his active military 
service starting in February 1981.  The service medical 
records do not indicate the veteran complained of or sought 
treatment for right hip pain during service.  The veteran 
complained of pain in his right hip a little over 3 months 
after he retired from military service in March 2001.  A 
private medical physician diagnosed the veteran was diagnosed 
with advanced degenerative arthritis by x-ray in April 2003  
The x-ray revealed remodeling about the femoral head and 
neck, narrowing of the superior aspect of the joint space 
with associated sclerosis and geode formation.       

The veteran attended a VA examination in November 2003.  The 
VA examiner inspected the scar from his previous hernia 
operations on the veteran's right inguinal area.  The VA 
examiner also noted that the veteran has arthritis in the 
right hip and his treatment includes the medication Celebrex.  
The VA examiner did not give an etiology or a nexus opinion 
for the veteran's arthritis in the right hip.  VA's 
assistance includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, remand 
to obtain a nexus opinion regarding the veteran's right hip 
arthritis is warranted.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be examined by an orthopedist in 
order to determine the nature and 
etiology of any right hip disorder.  
The RO should provide the veteran's 
claims file to the examiner for review 
in conjunction with the examination.  
The examiner should advance an opinion 
as to whether the veteran's current 
advanced arthritis in the right hip is 
at least as likely as not (i.e., a 50 
percent or greater probability) related 
to the veteran's active service.  The 
examiner should provide a complete 
rationale for conclusions reached.   

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for arthritis of the right 
hip, based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



